Citation Nr: 9914282	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-30 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disability.

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertensive heart disease.

Entitlement to an increased disability evaluation for anxiety 
disorder with panic attacks, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946 and from February 1951 to May 1954.

This appeal stems from a May 1997 rating decision of the RO 
that denied, in pertinent part, reopening of previously 
denied claims of entitlement to service connection for a left 
knee disability and for hypertensive heart disease.  For the 
veteran's service-connected anxiety disorder with panic 
attacks, the RO did grant an increase to a rating of 30 
percent, but the veteran has appealed that decision, seeking 
a still higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The RO also denied therein entitlement to an increased 
disability evaluation for the veteran's service-connected 
cervical spine disability, currently evaluated as 30 percent 
disabling.  The veteran did indicate his disagreement with 
this determination in his July 1997 notice of disagreement, 
but the RO has not provided him with a statement of the case 
on this issue.  Eventually the RO readjudicated the question 
in July 1998, but no VA Form 9 follows this determination and 
the issue is not in appellate status.  This issue is referred 
to the RO for the issuance of a statement of the case.  
38 U.S.C.A. § 7105(d) (West 1991).

Although the veteran had requested, on more than one 
occasion, to have a hearing before a traveling member of the 
Board, a November 1998 report of contact makes clear that he 
canceled his last such hearing and indicated that he did not 
wish to reschedule.  The Board finds that this action 
constitutes a withdrawal of his request for a hearing before 
the Board, so that appellate consideration may now proceed.  
See 38 C.F.R. § 20.704(d), (e) (1998).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims decided herein has been obtained.

2.  No medical evidence submitted since the Board's May 1996 
decision denying service connection for a left knee 
disability relates any current left knee disability to 
service.

3.  Evidence submitted since the unappealed December 1993 
rating decision denying service connection for hypertension 
and heart disease appears to relate this disability to his 
service-connected psychiatric disability.

4.  The veteran's anxiety disorder with panic attacks is 
currently manifested by anxiety when seeing physicians and 
undergoing medical procedures, including having his blood 
pressure evaluated; there is little or no social or 
occupational impairment objectively demonstrated.


CONCLUSIONS OF LAW

1.  No new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a left 
knee disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.156, 20.1100 (1998).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for 
hypertensive heart disease.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.

3.  The schedular criteria for a disability evaluation 
greater than 30 percent for anxiety disorder with panic 
attacks have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § Part 4, Diagnostic Codes 9400, 9403.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

It appears that the original service medical records are 
unobtainable, and they are presumed to have been destroyed in 
the 1973 fire which took place at the National Personnel 
Records Center in St. Louis, Missouri.  There are of record, 
however, reports of hospital admission cards for this veteran 
contained in reports from the United States Surgeon General's 
Office.  The Board is cognizant that because most of the 
veteran's service medical records are presumed to have been 
destroyed, the VA has a heightened duty in considering the 
veteran's claims.  See 38 U.S.C.A. § 5107(b); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Marciniak v. Brown, 
10 Vet. App. 198 (1997).

The Surgeon General's Office reports reveal a February 1952 
diagnosis of "Psychoneurotic Disorder, Conversion 
reaction", a June 1952 diagnosis of "Psychoneurotic 
Disorders, Gastric neuroses".  Other diagnoses not relevant 
to the instant claims were also noted during the veteran's 
service.

July 1990 records from Lincoln Memorial Hospital contain the 
veteran's self-report of having had left knee surgery in 
1951.  On the present hospitalization the veteran had 
"accelerated" hypertension; he also possibly had anxiety 
and gastritis.

The veteran was examined by the VA in October 1993, at which 
time he reported that he had injured his left knee in the 
military.  His work history included having been a detective 
for the state of Illinois for 27 years, retiring in 1988.  He 
had worked the previous four years, but reported missing many 
days because of physical problems.  He indicated that he 
would become anxious at physicians' offices, but denied 
anxiety in any other situations or at home.  Other than 
feeling depressed for one hour after his reported heart 
attack about eleven years earlier, he denied symptoms of 
depression.  His sleep and appetite were described as very 
good, and he was quite socially active.  He enjoyed traveling 
with his wife as well as visiting friends.  He had no other 
psychiatric symptoms stated.  Objectively, he was alert and 
oriented in all three spheres.  Memory was intact in all 
three spheres as well.  He described his mood as "anxious" 
but objectively, his affect demonstrated a full range.  He 
was pleasant, cooperative and basically relaxed.  He denied 
suicidal and homicidal thoughts.  Judgment and insight were 
both deemed good.  He was able to complete simple arithmetic 
and demonstrate abstract thinking.  His speech was normal in 
tone and pace.  On Axis I there was no active illness 
diagnosed.  He had no significant anxiety symptoms other than 
feeling anxious when he would visit a physician's office.

At a hearing before the Board pertaining to his earlier 
appeal, the veteran asserted that in service, while falling 
off a tank, he hurt his left knee at the same time that he 
had hurt his neck.  He indicated the knee was arthritic.

In May 1996 the Board denied, inter alia, entitlement to 
service connection for a left knee disability.

An October 1996 VA outpatient treatment record notes 
complaints of left knee pain, and apparently left lower 
extremity numbness, along with other orthopedic complaints.  
He indicated he had chronic radiculopathy of the cervical 
spine and lumbar spine.  The veteran was diagnosed with 
myofascial pain syndrome.

The veteran was provided a psychiatric examination by the VA 
in January 1997. The veteran indicated that after service he 
had been prescribed Valium and also began having high blood 
pressure.  He indicated he had been "flighty," unstable and 
unable to hold a job.  Thereafter, he had worked for the 
State of Illinois from 1962 until 1988 when he retired 
because he was 62 years old.  During his last three to four 
years of employment he had missed work approximately 60 
percent of the time due to heart and nerve problems, but felt 
that his efficiency at work had increased over time.  He had 
been married twice; from 1966 to 1985 and from 1987 until 
1996.  

He described his current mental problem as panic attacks--
i.e. when he would see a physician and would be unsure what 
was going to happen.  He indicated that in such situations he 
could not breathe and had increased blood pressure.  When he 
would then go home, he essentially would have to rest for 
three or four days.  He reported that his mind was "not too 
alert."  He could not think of what he was going to say, and 
this upset him and embarrassed him.  He was surprised that he 
had not had a panic attack on the current examination and, in 
fact, felt very comfortable.  Regarding stressors in his life 
he alluded to "Killing these unborn children... ."  
Objectively, the veteran was oriented to person, time, place 
and situation.  He was very well dressed in informal attire.  
Grooming was very good.  Attitude was positive for the 
examination, but he was somewhat disgruntled regarding life 
and what had happened to him over the years.  Eye contact was 
very good, and he had no hand tremors.  Sleep was reported as 
averaging 5 to 5.5 hours per night.  He slept in a chair due 
to his back and neck injuries.  He experienced difficulty 
staying asleep, stating that he would wake five to six times 
nightly.  He denied having nightmares.  He denied auditory 
and visual hallucinations and did not seem to have delusional 
thinking.  Mood was fair-to-good.  He report that about five 
years ago he had started crying five to six times per week 
for three for four minutes each time.  The reason he cried, 
he indicated, was that he was thinking about his "past 
sins."  He appeared to have a good sense of humor and smiled 
appropriately.  He did not appear to be currently depressed 
or manic.  Intellect was judged to be average.  Immediate 
memory appeared to be without problems.  He denied any 
problems with anger control.   Social contacts were reported-
-he often would go to a McDonald's and would visit with 
others there; twice per week he would go to a restaurant with 
live music and twice a week he would go out to dinner with a 
female friend.  Judgment and insight appeared fair.  He was 
diagnosed with a specific phobia--situationally predisposed 
panic attacks when seeing physicians and undergoing medical 
procedures, including blood pressure checks.  He was also 
diagnosed with hypertension.  His Global Assessment of 
Functioning was 60.

In a November 1997 VA treatment record, it is stated that the 
veteran's elevated blood pressure "may be due to his 
phobia".

II.  Left knee

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110 38 C.F.R. 
§ 3.303.  Special presumptive provisions provide that if 
certain chronic diseases, such as arthritis, become manifest 
to a degree of 10 percent within one year of separation from 
service, such disability will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§ 3.307, 3.309.

Where a final Board decision exists on a given claim, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered by 
the Board.  38 U.S.C.A. § 7104(b).  Similarly, when a claim 
is denied by the regional office, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except as 
may otherwise be provided by law.  38 U.S.C.A. § 7105(c); see 
also Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).  The exception to these rules is that if new 
and material evidence is secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C. 
§ 5108; see also 38 U.S.C . § 7104(b); Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993); Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991); see also Suttmann v. Brown, 5 Vet. App. 
127, 135-36 (1993) (applying § 5108 provisions for reopening 
final claims to RO decisions rendered final by operation of § 
7105(c)).  Therefore, once a Board or an RO decision becomes 
final under § 7104(b) or § 7105(c), the Board does not have 
jurisdiction to consider the previously adjudicated claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (when new and material evidence 
has not been submitted in a previously disallowed claim 
further analysis is neither required, nor permitted); Fossie 
v. West, 12 Vet. App. 1 (1998).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably likely to change the 
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point, 38 C.F.R. § 3.156(a), which merely requires that the 
newly submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim".

Any evidence found to be material under the more stringent 
Colvin test would also have to be found to be material under 
the more flexible Hodge standard.  Further, Hodge provides 
for a reopening standard which calls for judgments as to 
whether new evidence (1) bears directly or substantially on 
the specific matter, and (2) is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Fossie, supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first, it must be determined whether new and 
material evidence has been presented.  If so, then second, it 
must be determined whether a well-grounded has been 
presented.  If the claim is well grounded, then the claim may 
be reopened adjudicated upon the merits.  Winters v. West, 
No. 97-2180 (U.S. Vet. App. February 17, 1999); see Elkins v. 
West, No. 97-1534 (U.S. Vet. App. February 17, 1999).

As noted, the Board denied service connection for a left knee 
disability in a May 1996 decision.

In this case, the Board concurs with the RO's finding that no 
new and material evidence has been presented to reopen the 
claim of service connection for the left knee.  The veteran, 
at best, has shown that he might currently have myofascial 
pain syndrome pertaining to the left knee.  There is no 
medical evidence whatsoever that relates that diagnosis to 
service.  The purported radiculopathy findings from October 
1996, to the extent they may exist, would be symptoms of a 
disability separate from the left knee, per se.  The current 
evidence of a left knee disability, i.e. perhaps myofascial 
pain syndrome, although new, is not material since it is 
irrelevant to the question of service incurrence--even when 
considered with the other evidence of record.  See Marciniak 
v. Brown, 10 Vet. App. 198, 201-202 (1997).  That is, it is 
not "so significant" that it must be considered in order to 
decide the claim fairly.  This is particularly evident in the 
present case when that previously rejected evidence consisted 
only of the veteran's unsupported medical history of service 
incurrence.  Although the VA has a heightened duty to 
consider the veteran's claim based because most of his 
service medical records are presumed destroyed, the available 
service medical records show the inservice neck injury 
occurred but not the allegedly concurrent knee injury.  This 
evidence was previously addressed by the Board, and the 
current findings of myofascial pain syndrome in no way 
illuminate the earlier evidence.  The veteran's reassertion 
of a previously rejected history of an inservice incurrence 
cannot constitute new and material evidence.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993); see also LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Although the RO considered the veteran's claim under the more 
restrictive Colvin standard rather than merely under 
38 C.F.R. § 3.156, as specified in Hodge, without any 
relevant evidence relating the current complaints to service, 
there can be no basis to reopen the claim.  Winters; Hodge.  
Since the veteran could not possibly prevail in his claim on 
the present record, a remand is unnecessary on this issue for 
the RO to consider the claim under the less-restrictive 
standard in Hodge.  Cf. VAOPGCPREC 16-92.

Since the veteran has not submitted new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


III.  Hypertensive heart disease

The RO denied service connection for hypertensive heart 
disease in a December 1993 rating decision.  The veteran was 
provided notice of his appellate rights at that time, but no 
timely appeal is of record.  For the reasons discussed in the 
previous section of this decision, this claim likewise may 
not be reopened unless new and material evidence has been 
presented.

Regarding this issue, however, the November 1997 VA treatment 
record indicates that the veteran's elevated blood pressure 
may have been caused by his phobia--i.e. his service-
connected anxiety disorder with panic attacks.  Although it 
is not clear whether the service-connected psychiatric 
disability is chronically aggravating his hypertension, this 
evidence must be considered in order to decide the claim 
fairly.  In particular, although the veteran has alleged that 
he had hypertensive heart disease in service, his claim 
should also be considered in light of 38 C.F.R. § 3.310 and 
the decision, Allen v. Brown, 7 Vet. App. 439 (1995) (when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Based upon the November 1997 VA treatment record, and to 
provide the veteran with due process to have his claim 
considered by the RO in the first instance under other 
potential avenues for recovery, this claim is reopened and 
REMANDED infra.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156; Hodge; Bernard.


IV.  Psychiatric disability

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected anxiety disorder 
with panic attacks is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence has been properly developed and that there is no 
further duty to assist in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's anxiety disorder with panic attacks is 
currently evaluated as 30 percent disabling under the 
provisions of 38 C.F.R. § Part 4, Diagnostic Code 9400.  As 
this claim did not begin until after the November 1996 
regulatory changes pertaining to the evaluation of mental 
disorders, only the new regulations apply.  See Fed. Reg. 
52695-702 (1996); cf. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  A 30 percent evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

In order to be entitled to an evaluation greater than 30 
percent, the veteran must demonstrate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Applying these laws and regulations to the particular facts 
of this case, it is apparent that an increased rating is not 
warranted.

The veteran has not convincingly demonstrated much 
occupational impairment, and has demonstrated no social 
impairment.  He indicated that postservice he was 
"flighty," unstable and unable to hold a job;  however, 
since that time he held a job for 27 years, only ending his 
employment by retiring.  The recent examination shows that he 
has had virtually none of the symptoms described for the 
higher evaluation regarding such impairment; instead findings 
regarding his speech and affect are essentially negative.  
The only possible exception, regarding the higher criteria, 
is his panic attacks.  These attacks, however, appear to be 
limited only to the specific situation of seeing physicians 
and being medically evaluated; otherwise, he does not seem to 
be impaired in any way with respect to the criteria specified 
for a higher rating.  The record does not show that he has 
these attacks more than once per week.  He has complained of 
being unable to think of what he had intended to say, perhaps 
on given occasions, but his memory nor his abstract thinking 
appear to be impaired.  There is no evidence of disturbances 
in motivation, and his mood most recently was fair-to-good.  
The evidence shows that he is quite active socially and does 
not appear to suffer any impairment related thereto.  The 
veteran's recent Global Assessment of Functioning was 60, 
which pertains to the higher end of "moderate" symptoms--
e.g. flat affect, circumstantial speech, occasional panic 
attacks or moderate difficulty in social, occupational or 
school functioning (e.g. few friends, conflicts with peers or 
coworkers).  38 C.F.R. § 4.125 (regarding the use of the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders, (DSM-IV) by VA); see Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995) (where the Court cited the DSM-IV, 
for the definition of a Global Assessment of Functioning--a 
scale that reflects the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  A Global Assessment of Functioning of 
55 to 60 corresponds to moderate difficulty in social, 
occupational, or school functioning).  Apparently based upon 
his occasional (and situation-specific) panic attacks, 
therefore, the veteran has been found to have a Global 
Assessment of Functioning of 60.  As discussed, the objective 
evidence does not show that he has any other social or 
occupational impairment.  The Board accords little, if any, 
weight to the veteran's assertion that he needs to rest for 
three or four days after being seen by medical personnel.  
The significance of that on his overall mental functioning is 
not apparent.  

The veteran is not, therefore, entitled to a disability 
evaluation greater than 30 percent for his service-connected 
anxiety disorder with panic attacks.  38 C.F.R. § Part 4, 
Diagnostic Code 9400.  See also Diagnostic Code 9403 (the 
veteran's specific phobia may include this diagnostic code, 
but neither a higher nor additional rating can be obtained 
thereunder since such would constitute "pyramiding" under 
38 C.F.R. § 4.14); cf. Tedeschi v. Brown, 7 Vet. App. 411 
(1995); see also 38 C.F.R. § 4.126(d) (when a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition--in this case the 
veteran's early associated gastritis and conversion reaction 
have not been recently shown).

In reaching its decision, the Board has considered the 
complete history, as documented, of the psychiatric 
disability in question as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.10.  Further, the Board finds that in this case the 
disability picture is not so exceptional or unusual so as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the service-connected 
anxiety disorder with panic attacks has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  To the contrary, the disability seems to 
have a very limited impact that is largely, if not entirely, 
unrelated to social or occupational functioning.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). The criteria for an evaluation greater than that 
assigned have not been met or approximated as explained 
above.  38 C.F.R. § 4.7.

With respect to this determination, the evidence is not so 
evenly balanced so as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107.


ORDER

No new and material evidence has been presented to reopen the 
claim of entitlement to service connection for left knee 
disability; this appeal is denied.

New and material evidence has been presented regarding the 
claim of entitlement to service connection for hypertensive 
heart disease; the claim is reopened.

Entitlement to a disability evaluation greater than 30 
percent for anxiety disorder with panic attacks is denied.


REMAND

Since the Board has reopened the veteran's claim of 
entitlement to service connection for hypertensive heart 
disease, the RO should readjudicate this claim without regard 
to the previous determinations.  The RO should consider, 
given the finding that the veteran's blood pressure might be 
exacerbated by his service-connected anxiety disorder, 
whether service connection might be in order on a secondary 
basis, pursuant to 38 C.F.R. § 3.310, or in accordance with 
Allen v. Brown, 7 Vet. App. 439 (1995), supra.

To ensure that due process is met with respect to the 
veteran's claim of service connection for hypertensive heart 
disease, the case is REMANDED to the RO for the following 
development:

1.  Any additional development deemed 
necessary by the RO should be performed, 
which may or may not include solicitation 
of a VA medical opinion and analysis.  
The RO should readjudicate the veteran's 
claim of entitlement to service 
connection for hypertensive heart 
disease, without regard to whether new 
and material evidence has been presented, 
but considering whether this disability 
is secondary to the service-connected 
psychiatric disability and/or whether the 
veteran's hypertensive heart disease may 
be chronically aggravated by the service-
connected psychiatric disability.  The RO 
should consider 38 C.F.R. § 3.310 and the 
Allen case as appropriate.

2.  If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the appropriate 
amount of time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




